USCA11 Case: 21-10493    Document: 43-1     Date Filed: 12/29/2022   Page: 1 of 4




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-10493
                          Non-Argument Calendar
                          ____________________

       STEPHEN MAYER,
                                                   Petitioner-Appellant,
       versus
       UNITED STATES OF AMERICA,


                                                  Respondent-Appellee.


                          ____________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                  D.C. Docket No. 8:18-cv-01960-SCB-AEP
                          ____________________
USCA11 Case: 21-10493        Document: 43-1       Date Filed: 12/29/2022        Page: 2 of 4




       2                         Opinion of the Court                    21-10493


       Before WILSON, LUCK, and BLACK, Circuit Judges.
       PER CURIAM:
               Stephen Mayer—a federal prisoner serving a 135-month to-
       tal sentence imposed following his conviction of several counts of
       wire fraud and conspiracy to commit wire fraud—appeals, pro se,
       the denial of his 28 U.S.C. § 2255 motion. A Certificate of Appeal-
       ability (COA) was granted as to three issues: (1) whether the district
       court violated Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992) (en
       banc) by failing to address Mayer’s claim his trial counsel acted in-
       effectively by failing to challenge his indictment on the basis it was
       brought under a vindictive prosecution; (2) whether the district
       court violated Clisby by failing to address Mayer’s claim his trial
       counsel acted ineffectively by failing to properly impeach a certain
       witness, Rose Medina; and (3) whether the district court erred in
       determining Mayer’s trial counsel did not provide ineffective assis-
       tance because its analysis was based upon an erroneous application
       of Franks v. Delaware, 438 U.S. 154 (1978). After review, 1 we va-
       cate and remand.
               This Court has expressed “deep concern over the piecemeal
       litigation of federal habeas petitions” and instructed district courts
       to resolve all claims for relief in habeas corpus and § 2255 petitions.


       1 We review de novo the legal question of whether the district court violated
       the rule in Clisby by failing to address a claim. Dupree v. Warden, 715 F.3d
       1295, 1299-1300 (11th Cir. 2013).
USCA11 Case: 21-10493      Document: 43-1     Date Filed: 12/29/2022     Page: 3 of 4




       21-10493               Opinion of the Court                         3

       See Clisby, 960 F.2d at 935-36 (addressing 28 U.S.C. § 2254 peti-
       tions); see also Rhode v. United States, 583 F.3d 1289, 1291 (11th
       Cir. 2009) (applying Clisby in a § 2255 proceeding). In Clisby, we
       held that, if the district court fails to consider a claim raised by a
       movant on collateral review, we would vacate the district court’s
       decision without prejudice and remand the case to allow the dis-
       trict court to consider the claim. Clisby, 960 F.2d at 938. Movants
       “must present a claim in clear and simple language such that the
       district court may not misunderstand it.” Dupree v. Warden, 715
       F.3d 1295, 1299 (11th Cir. 2013). No Clisby error occurs when a
       movant fails to clearly present the claim to a district court. Barritt
       v. Sec’y, Fla. Dep’t of Corr., 968 F.3d 1246, 1251 (11th Cir. 2020).
               The district court violated Clisby by failing to address
       Mayer’s ineffective-assistance claims regarding his counsel’s failure
       to move to dismiss the indictment as a vindictive prosecution and
       regarding his counsel’s failure to properly impeach Medina. Mayer
       fairly presented those claims to the district court. See Dupree, 715
       F.3d at 1299. In its order, the district court did not address these
       claims. Thus, as the Government concedes, the district court did
       not resolve the claims, in violation of Clisby. See Clisby, 960 F.2d
       at 935-36. As the Government further concedes, we may not, after
       finding a Clisby issue, analyze the merits of these claims. See id. at
       938. Instead, the proper resolution of such an appeal is to vacate
       the district court’s decision without prejudice and remand for fur-
       ther consideration by the district court. Id. We also conclude that
       to address the merits of Mayer’s Franks claim would contravene
USCA11 Case: 21-10493     Document: 43-1      Date Filed: 12/29/2022    Page: 4 of 4




       4                      Opinion of the Court                21-10493

       the considerations behind Clisby and engage in the sort of piece-
       meal litigation which Clisby sought to prevent. See id. at 936-38.
               Finally, we deny Mayer’s request for remand to a different
       district court judge, as he has not shown the extraordinary circum-
       stances that would justify such a remedy nor anything that under-
       mines our assumption that the district court can put its views aside
       in determining the remainder of this case. See United States v.
       Gupta, 572 F.3d 878, 891 (11th Cir. 2009) (“Reassignment is an ex-
       traordinary order, and we do not order it lightly.” (quotation marks
       and alteration omitted)).
             Accordingly, we vacate the denial of Mayer’s § 2255 motion
       without prejudice and remand for further proceedings. 2
            VACATED WITHOUT PREJUDICE AND REMANDED
       FOR FURTHER PROCEEDINGS.




       2 We DENY Mayer’s “Motion to Take Judicial Notice” and “Second Motion
       to Supplement this Appeal” as moot.